TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00068-CV



                                      In the Matter of H. S.


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. JV01252, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant H. S. was adjudicated delinquent and placed on probation. About two

years later, the trial court signed an order modifying H. S.’s disposition, sending him to the Texas

Youth Commission for an indeterminate amount of time. H. S. filed a timely notice of appeal but

has now filed a motion stating that he wishes to withdraw his notice of appeal and asking us to

dismiss the appeal. See Tex. R. App. P. 42.1, 42.2. We grant the motion and dismiss the appeal.



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: June 8, 2012